Citation Nr: 0509901	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  04-03 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors' and Dependents' 
Educational Assistance (DEA) under Chapter 35, Title 38, 
United States Code.



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  He died in April 2003 and the appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted and became 
effective.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  This law not only did away with the concept of 
a well-grounded claim, but also imposed additional duties and 
obligations on VA in notifying a claimant and developing 
claims.  See VAOPGCPREC 7-2004.  VA also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000.  
See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  

The appellant's principal argument is that the veteran's 
service-connected anxiety disorder, which resulted from being 
a prisoner of war (POW) in Germany during World War II, 
contributed to his death.  The Certificate of Death shows 
that the veteran died of respiratory failure due to 
cardiopulmonary arrest and chronic obstructive pulmonary 
disease (COPD), while an inpatient at the Methodist Medical 
Center in Oak Ridge, Tennessee.  No autopsy was performed.  
She has submitted statements from two of the veteran's 
private doctors, in which they indicated that the veteran 
suffered from longstanding anxiety, post-traumatic stress 
disorder (PTSD), and depression due to the time spent as a 
POW.  

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, service 
connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310 (2004); Allen v. Brown, 7 Vet. App. 439 (1995).  
Generally, when a claimant contends that a service-connected 
disorder has caused a new disability, there must be competent 
medical evidence that the secondary disability was caused or 
chronically worsened by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection will also be presumed for certain POW 
related diseases.  See 38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  Under the regulations, if the 
veteran is: (1) a former POW and; (2) as such was interned or 
detained for not less than 30 days, Beriberi (including 
beriberi heart disease) shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge from active service even though there is no record 
of such disease during service, provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  38 
C.F.R. § 3.309(c) (2004).  A note to this provision provides 
that "[f]or purposes of this section, the term beriberi heart 
disease includes ischemic heart disease in a former POW who 
had experienced localized edema during captivity.  Id.

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  On remand, the RO should 
provide the claimant with specific information concerning 
what additional information she needs to submit to establish 
service connection for cause of the veteran's death on a 
presumptive basis for certain POW related diseases and to DEA 
benefits and what information VA will attempt to obtain as 
required by the VCAA and tell her to submit any additional 
information or evidence in support of her claims.  

The Board further notes that the duty to assist includes 
obtaining pertinent medical records and a medical opinion 
when necessary for an adequate determination.  Except for 
service medical records and some non-VA and VA examination 
reports dated before 1952, the claims file does not contain 
any other medical records, including those for his terminal 
hospitalization.  In a May 2003 VCAA letter, the RO asked the 
appellant to identify both VA and non-VA health care 
providers that had treated the veteran prior to his demise 
and to sign a separate VA Form 21-4142, Authorization for 
Release of Information, for each non-VA doctor or hospital 
where he was treated.  Except for the two private physician 
statements described above, the appellant did not provide any 
other medical evidence in support of her claims.  On remand, 
the RO should again attempt to obtain health care provider 
information from the appellant, in particular copies of the 
terminal hospital report.  Such records may reveal that the 
veteran had ischemic heart disease or that his service-
connected psychiatric disorder aggravated the veteran's COPD, 
which led to his demise.  Also, in light of the private 
doctor statements, a medical opinion should be sought on 
whether the veteran's service-connected psychiatric disorder 
contributed to his death or aggravated his existing COPD.  

Additionally, since the veteran did not have a permanent and 
total service-connection disability or a permanent and total 
disability was not in existence at the time of death, 
eligibility to DEA benefits could only be awarded if the 
veteran died as a result of a service-connected disability.  
See 38 C.F.R. § 3.807(a) (2004).  Thus, the Board observes 
that entitlement to DEA benefits is so closely tied together 
with the issue of entitlement to service connection for the 
cause of the veteran's death that a final decision on the 
former issue cannot be rendered until a decision on the 
service connection issue has been rendered, and thus are 
"inextricably intertwined."  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  The Board must therefore defer action 
on the issue of entitlement to DEA benefits at this time.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the appellant to 
identify all health care providers who 
treated the veteran after his discharge 
from service in 1946 until his death in 
April 2003, particularly for psychiatric, 
heart, or pulmonary disorders.  The RO 
should then attempt to obtain missing 
post-service medical records concerning 
the veteran, to include terminal hospital 
records from the Methodist Medical Center 
and Dr. Charles W. Bruton in Oak Ridge, 
Tennessee, and Dr. Jana M. Arwood in 
Knoxville, Tennessee.  If records are 
unavailable, please have the provider so 
indicate.  

2.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002) and C.F.R. § 3.159 
(2004); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence needed to 
establish service connection for cause of 
the veteran's death on a presumptive 
basis for POW related diseases under 
38 C.F.R. § 3.309(c) and on a secondary 
basis under 38 C.F.R. § 3.310 and 
entitlement to DEA benefits; (2) about 
the information and evidence not of 
record that is necessary to substantiate 
her claims; (3) about the information and 
evidence that VA has and/or will seek to 
provide; (4) about the information and 
evidence the claimant is expected to 
provide; and (5) request or tell her to 
provide any evidence in her possession 
that pertains to her claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA.

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran's claims file to be reviewed by a 
physician so as to express an opinion as 
to whether a disease or injury incurred 
in service caused or contributed to the 
ultimate cause of the veteran's death.  
Send the claims folder and this REMAND to 
the specialist for review.  After 
reviewing the record, the examiner should 
furnish an opinion with supporting 
rationale, as to the following questions:

(1) Is it at least as likely as not (50 
percent likelihood or greater) that the 
veteran had ischemic heart disease that 
caused, hastened, or substantially and 
materially contributed to his death?

(2) Is it at least as likely as not (50 
percent likelihood or greater) that the 
veteran's service-connected psychiatric 
disorder caused, hastened, or 
substantially and materially contributed 
to his death or aggravated his existing 
COPD, which led to his demise? 

(3) If the cause of the veteran's death 
is attributed to multiple factor/events, 
please describe such factors/events.

Any medical opinion should be based on 
factual findings and not on speculation.  
The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  All pertinent clinical 
findings should be reported in detail.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, she should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




